Casey, J.
Appeal from an order of the Supreme Court (Kahn, J.), entered October 13, 1992 in Albany County, which, inter alia, partially granted defendant’s motion for certain pendente lite relief.
This Court has consistently followed the general rule that modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances, such as a party’s inability to meet his or her financial obligations or as otherwise required by justice (e.g., Suydam v Suydam, 167 AD2d 752, 753). Plaintiff does not contend that he is unable to meet his financial obligations because of the pendente lite award. Although Supreme Court should have stated the reasoning for its choice under Domestic Relations Law § 240 (1-b) (c) (3) for treatment of income in excess of $80,000 (see, Quilty v Quilty, 169 AD2d 979, 980), we see nothing in the record to establish that the temporary award is so excessive that justice requires our departure from the general rule. A prompt trial is the remedy for any claimed inequity (see, Marr v Marr, 181 AD2d 974, 975; Wachob v Wachob, 179 AD2d 912, 913).
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the order is affirmed, with costs.